Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 19 are currently amended.
Claims 2-5, 8, 10-14, 16-17, 20-22 are previously presented.
Claims 6-7, 9, 15, 23-25 are cancelled.
Claim 18 is original.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/3/2021, with respect to rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102 has been withdrawn.  Applicant has overcome the claim interpretation for a no particle case. 

Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive with respect to rejections under 35 U.S.C. 103.

Argument #1: Applicant traverses a rejection in view of 35 U.S.C. 103 under the Hattori reference. p.9.
This is not found persuasive because the 103 rejections of claims 1 were rejected by primary references Yeh and Ryokawa combined, at times, with other references Xiang and Wolk.
Furthermore, the rejection in view of Ryokawa has been withdrawn.


	Argument #2: Applicant argues that Yeh/Xiang/Wolk as anticipating claim 1. Pp. 9. 
	This is not found persuasive because the cited references render obvious the claimed subject matter.  Furthermore, the Ryokawa rejection is withdrawn/overcome.

	Argument #3: Applicant argues that particles of .2 microns are much larger than 0.07 microns. Pp. 9-10. Applicant argues that 300 particles per mL is 3 times greater than 100 particles/mL.  Pp. 9-10.

	This is not found persuasive because they are overlapping ranges.  From unbounded 0.02 to larger size particles as compared to 0.007 microns to larger size  particles is an overlapping range which renders the claimed range prima facie obvious to one of ordinary skill in the art.
Furthermore, of the scope of the overall size of the range.  From .07 microns and greater is approx. .2 microns or greater.  This is an overlapping range because there is no upper bound in either range.  See MPEP 2173.05(C) and 2144.04.
This is not found persuasive because the claims are directed to a range of particle sizes and concentrations and a single species of the claimed number particle concentration can anticipate the genus.  
Rather, Applicant appears to argue that the composition is not anticipated or rendered obvious by the composition which has a lower number particle concentration than the claimed composition.  See MPEP 2144.05 regarding overlapping ranges.  A single species within the range can anticipate or render obvious the claimed composition of independent claim 1.  


Argument #5: Applicant argues that Ryokawa does not encourage, motivate or even hint for one to adjust the particle size and concentration. Pp. 10.
This is not found persuasive because the rejection in view of the Ryokawa reference has been withdrawn/overcome by amendment.

Argument #6: Applicant argues that Yeh does not render obvious the particle number concentration.  Pp. 10.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This is not found persuasive because Xiang and Wolk were combined with Yeh to read on the claimed subject matter.

Argument #9: Applicant argues that Yeh teaches a liquid material which has no particles at all. Pp. 10.


Furthermore, Yeh recognizes that other compositions may include nanoparticles. Yeh [0009], [0012], [0015].  See graphene nanoparticles, vinyl modified silica and amino modified silica nanoparticles throughout.  Paragraph [0019] indicates that the mass fraction of particles is between 0.1 and 10 wt %, consistent with the disclosure that over 90 wt % is polymerizable.
The size and mass fraction (wt %) of such particles are inter-related with their particle number concentration.  Fixing two of size, wt % and particle number concentration implies the third quantity, as understood by one of ordinary skill in the art.

Argument #10: Applicant argues that addition of particles to Yeh would render the method of Yeh inoperable.
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
This is not found persuasive because it is a mere allegation without facts, reasoning or evidence and because it is not relevant to the patentability of a composition whether that the particles of Yeh would render the method of Yeh inoperable, but rather whether the composition would be rendered obvious by Yeh when combined with the cited references.
Regarding the method claims, that the composition could be utilized in the cited method is not persuasive because Yeh was not utilized to reject the method claims.  

Argument #11: Applicant argues that Xiang does not render obvious the claimed particle size and number concentration. Pp. 11.
This is not found persuasive because the prior art desires the size and concentration disclosed in Xiang and that the LPC tool is able to measure it.
In the absence of the concentration/size it would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art for suitable particle concentrations and to optimize by routine experimentation the particle size and number concentration to arrive at the claimed invention before the effective filing date.

Argument #12: Applicant argues that Wolk does not render obvious the particle size or number concentration.  Pp. 11-12.
This is not found persuasive because these limitations are dependent on a narrower interpretation of the claimed range.  That rejection took the position that greater concentration of polymerizable component was desirable.  Applicant has amended to exclude that portion of the range and the associated claim interpretation.
The rejection presented in the instant OA is a result-effective variable type rejection.  Wolk teaches that high purity is desirable and one of ordinary skill in the art would recognize that increasing purity, decreases size/weight percent/number concentration of the particles.  It would have been obvious to one of ordinary skill in the art to alter these variables to arrive at the claimed composition before the effective filing date.
Furthermore, Wolk recognizes that particle size which is within the claimed range.  See [0059] which recognizes that the particle size in the composition can vary.  1000 nm particles and smaller are disclosed; that is 1 micron.  50 nm sized particles are recognized as well; that is .05 microns.  Smaller particles sizes are preferred. [0063].

The examiner notes that the polymerizable liquid has a similar composition as claimed by applicant, (i.e. weight fraction particles, particle size) which would result in the claimed property (particle number concentration). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polymerizable liquid product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Specifying the particle size and any one of the following implies the particle concentration per unit volume: weight percent/fraction, volume fraction, ppb particles to solvent molecules, area/volume, area/mass.
If there is a constraint, a range, on the number of particles per mL, Examiner has interpreted that implies/constrains the number of particles in the total volume of solvent (taken as MMA in the primary reference ) volume and particle volume by the following relation:
1 mL = 1021 nm3 =             
                
                    
                        
                            
                                M
                                o
                                l
                                e
                                s
                                 
                                M
                                M
                                A
                            
                        
                        [
                        M
                        W
                         
                        M
                        M
                        A
                        ]
                    
                    
                        [
                        D
                        e
                        n
                        s
                        i
                        t
                        y
                         
                        M
                        M
                        A
                        ]
                    
                
                +
                
                    
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                         
                        N
                        u
                        m
                        b
                        e
                        r
                    
                
                *
                [
                V
                o
                l
                u
                m
                e
                 
                p
                e
                r
                 
                p
                a
                r
                t
                i
                c
                l
                e
                ]
            
        
Both the [Moles MMA] and the [Particle Number] are unknowns.  The volume per particle is simply taken as the volume of a sphere,             
                
                    
                        4
                    
                    
                        3
                    
                
                π
                
                    
                        (
                        
                            
                                D
                            
                            
                                2
                            
                        
                        )
                    
                    
                        3
                    
                
            
        .
To write the [Moles MMA] in terms of [Particle Number], or vice versa, and substitute into the governing equation above, we will use various relations for each second constraint equation based upon the various units above.

The constraint equation for the weight fraction is:
[Mass Fraction Particles]=            
                
                    
                        
                            
                                M
                                a
                                s
                                s
                                 
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                s
                            
                        
                    
                    
                        
                            
                                M
                                a
                                s
                                s
                                 
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                s
                            
                        
                        +
                        
                            
                                M
                                a
                                s
                                s
                                 
                                S
                                o
                                l
                                v
                                e
                                n
                                t
                            
                        
                    
                
            
        
			=             
                
                    
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                N
                                u
                                m
                                b
                                e
                                r
                            
                        
                        *
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                            
                        
                        *
                        [
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e
                        ]
                    
                    
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                N
                                u
                                m
                                b
                                e
                                r
                            
                        
                        *
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                            
                        
                        *
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                V
                                o
                                l
                                u
                                m
                                e
                            
                        
                        +
                        
                            
                                M
                                o
                                l
                                e
                                s
                                 
                                S
                                o
                                l
                                v
                                e
                                n
                                t
                            
                        
                        *
                        [
                        M
                        W
                         
                        S
                        o
                        l
                        v
                        e
                        n
                        t
                        ]
                    
                
            
        
Let’s abbreviate the particle number as [N.P.]
            
                =
                
                    
                        
                            
                                N
                                .
                                P
                                .
                            
                        
                        *
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                            
                        
                        *
                        
                            
                                
                                    
                                        4
                                        π
                                        (
                                        
                                            
                                                D
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        3
                                    
                                
                            
                            
                                3
                            
                        
                    
                    
                        
                            
                                N
                                .
                                P
                                .
                            
                        
                        *
                        
                            
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                 
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                            
                        
                        *
                        
                            
                                
                                    
                                        4
                                        π
                                        (
                                        
                                            
                                                D
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        3
                                    
                                
                            
                            
                                3
                            
                        
                        +
                        
                            
                                M
                                o
                                l
                                e
                                s
                                 
                                S
                                o
                                l
                                v
                                e
                                n
                                t
                            
                        
                        *
                        [
                        M
                        W
                         
                        S
                        o
                        l
                        v
                        e
                        n
                        t
                        ]
                    
                
            
        
Solving for [Moles Solvent] allows for substitution into the first governing equation on Page 7 of this OA.  Let [MF Particles] be the mass fraction of particles in solution.
	[Moles Solvent]=            
                
                    
                        1
                    
                    
                        
                            
                                M
                                W
                                 
                                S
                                o
                                l
                                v
                                e
                                n
                                t
                            
                        
                    
                
            
        (            
                
                    
                        1
                    
                    
                        [
                        M
                        F
                         
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ]
                    
                
                -
                1
            
        )[N.P.][Particle Density]            
                 
                
                    
                        
                            
                                4
                                π
                                (
                                
                                    
                                        D
                                    
                                    
                                        2
                                    
                                
                                )
                            
                            
                                3
                            
                        
                    
                    
                        3
                    
                
            
        
	Substitution into the first equation, introduced on page 7 of this OA, yields an expression in terms of only a single variable: [N.P.].
	Solving for N.P. yields the following expression:
[N.P.]=            
                
                    
                        -
                        6
                        *
                        
                            
                                10
                            
                            
                                21
                            
                        
                        [
                        S
                        o
                        l
                        v
                        e
                        n
                        t
                         
                        D
                        e
                        n
                        s
                        i
                        t
                        y
                        ]
                        [
                        M
                        F
                         
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ]
                        [
                        M
                        W
                         
                        S
                        o
                        l
                        v
                        e
                        n
                        t
                        ]
                    
                    
                        
                            
                                D
                            
                            
                                3
                            
                        
                        (
                        -
                        
                            
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                P
                                a
                                r
                                t
                                i
                                c
                                l
                                e
                                s
                            
                        
                        -
                        
                            
                                D
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                S
                                o
                                l
                                v
                                e
                                n
                                t
                            
                        
                        *
                        
                            
                                M
                                F
                                 
                                P
                                A
                                r
                                t
                                i
                                c
                                l
                                e
                                s
                            
                        
                        +
                        [
                        D
                        e
                        n
                        s
                        i
                        t
                        y
                         
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ]
                        [
                        M
                        F
                         
                        P
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ]
                        )
                        π
                    
                
            
        
Similarly, constraints on volume fraction, ppb particles to solvent and surface area of particles, constrains the number of particles per milliliter.

Argument #12:  Applicant argues that Yeh/Xiang/Wolk teach away from specifying a certain particle number concentration. Pp. 12.
This is not found persuasive because the cited references do not teach away from Applicant’s disclosure or each other and, when properly combined, read on the claimed subject matter.
Furthermore, Yeh has particles which have a certain size, mass fraction and implicitly, particle number concentration which renders obvious the claimed composition.  Moreover, Applicant has not specifically pointed out which portions of the cited references teach away from one another.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 8, 10-14, 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, Applicant has amended a range of 0-310 particles/mL of particle size 0.07 microns or greater.  This is broader than Applicant has support for, in a single embodiment of the 
Examiner recommends claiming a range from 56.1 particles/mL to 310 particles/mL of sized particles of 0.07 microns or greater if that is the desired particle size to overcome such rejection under 35 U.S.C. 112(a).  Alternatively, a smaller particle number concentration of larger particles (see Table 3 – there appears to be support for .12 nm or larger particles to 9.5 particles/mL, which might overcome prior art considerations additionally) may be another direction to pursue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22, which depends from claim 1, recites a reactive functional group.  Examiner has taken it that the polymerizable component of independent claim 1 is a reactive functional group, as understood by one of ordinary skill in the art before the effective filing date.  Therefore, claim 22 does not narrow properly the claim from which it depends and a rejection under 35 U.S.C. 112(d) is proper and appropriate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Liang (US 2010/0101700), Trout (US 2012/0076860), Lee (KR 2002/093350) and Montesinos Gomez (US 2014/0039092).

Regarding claim 1, Yeh discloses a liquid material comprising 90% by weight of a polymerizable component.  [0019].
Yeh does not disclose in which the particle number concentration of particles having a diameter of 0.07 microns or greater is less than 310 particles/mL.
While the Yeh reference does recognize that the solution may contain particles in some embodiments ([0041] - In one example of this embodiment, the anticorrosive composition consists of 95 wt % of poly(methyl methacrylate) and 5 wt % of vinyl modified silica – the silica are the particles with a certain dispersion in the size and concentration count), Examiner as taken it that the composition disclosed in [0047] does not recognize a specific particle size or concentration.  Silica nanoparticles are present in the composition of Yeh, however a specific size and concentration are not recognized by that reference for particular anti-corrosive response in the composition.
Reasonably pertinent to the problem Applicant was trying to solve regarding anticorrosives (see [0101]) and lithographic methods (see [0052], [0064]), Liang discloses silica particles can be utilized in an overlapping range to the claimed size (see [0140]).  Liang inherently had some particle concentration per mL but does not expressly teach a particle concentration of less than 310/mL and more than 00/mL.

In the same field of endeavor of silica nanoparticle design in nanoimprinting (see [0097], [0179]), Trout discloses wherein silica nanoparticles are present in a concentration of 1 particle/microliter (that is the same is 1 particle per .001 milliliters OR 1000/particles per milliliter).  While that is greater than the claimed range, it is a starting point for concentration of nanoparticles for silica in the routine optimization process for the anticorrosive properties.
Changing the concentration of silica nanoparticles was known to have an impact on corrosion performance.  See Lee.  The anticorrosive performance can be controlled by adjusting either the kind of or the weight percent of the polymer and the nanoparticle in the anticorrosive composition.  
The determination of optimum or workable ranges of the silica nanoparticles to achieve anti-corrosive properties in the composition would have been characterized by routine experimentation. See MPEP 2144.05(II)(B).                                                                                                                                         
One of ordinary skill in the art would have been motivated to alter the particle concentration by decreasing said concentration as a result-effective-variable of an art-recognized variable before the effective filing date.  
Doing so yielded the predictable result that it decreased defect sites when the composition is used in nanoimprinting and nanolithography and thus improved nanoimprinting yields. See Montesinos Gomez [0062].  This was desirable in Yeh.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	
2, Yeh does not disclose wherein the size or number concentration in the nanoimprinting composition, but does recognize that there may be particles present.
In the same field of endeavor of nanoimprinting compositions, Xiang discloses a concentration and size distribution which is an overlapping the claimed range.  See cited portions of Xiang.  This renders the claimed ranges prima facie obvious to one of ordinary skill in the art.

Regarding claim 3, Yeh discloses wherein the liquid material for nanoimprint contains a methacrylic compound.  See PMMA of [0019], which is taken as a polymerized methacrylate – a methacrylic compound as understood by one of ordinary skill in the art.

Regarding claim 5, the combination Yeh/Xiang/Wolk is silent as to the viscosity of the nanoimprint liquid material is 1 to 100 mPa*s.  The examiner notes that the nanoimprinting liquid material has a similar composition as claimed by applicant, (i.e. a number concentration of particles with size ≥0.07microns between 0 particles/mL & 310 particles/mL) which would result in the claimed property (viscosity from 1-100 mPa*s). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the number concentration of particles with size ≥0.07microns between 0 particles/mL & 310 particles/mL for nanoimprinting product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 22, the polymerizable component is interpreted as a compound having a reactive functional group which reads on the claimed subject matter. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Xiang (US 2008/0176165).

Regarding claim 1, Yeh discloses a liquid material comprising 90% by weight of a polymerizable component.  [0019].
Yeh does not disclose in which the particle number concentration of particles having a diameter of 0.07 microns or greater is less than 310 particles/mL.
While the Yeh reference does recognize that the solution may contain particles in some embodiments ([0041] - In one example of this embodiment, the anticorrosive composition consists of 95 wt % of poly(methyl methacrylate) and 5 wt % of vinyl modified silica – the silica are the particles with a certain dispersion in the size and concentration count), Examiner as taken it that the composition disclosed in [0047] does not recognize a specific particle size or concentration.
Yeh does not disclose that if the silica particles are greater than 0.007 the concentration of these particles are in the range of 0-310part/mL.
In the same field of endeavor of nanoimprinting, Xiang discloses a polymer coating composition with a size of particles approximately the same size as the claimed size, see .2 micron size/diameter with a count of less than 30 particles/mL.  [0011].  .2 microns is approximately the same size as the claimed range when compared to the open-ended upper bound of the claimed range.
The particle size is greater than the claimed size and includes the claimed range with a lower limit than the claimed particle size.  100 particles/mL falls within the range of 0- 310 particles/mL. 
Xiang recognizes that the disclosed compositions are useful in the field of nanoimprinting and discloses acceptable sizes and number concentrations of particles of those sizes.  [0041].

Therefore, it would have been obvious to one of ordinary skill in the art to perform routine experimentation on art-recognized variables of size and number concentration of particles of Xiang in the composition of Yeh and to increase purity as in Wolk to arrive at the claimed invention before the effective filing date because doing so was the routine experimentation of art-recognized variables to achieve desirable, predictable results by one of ordinary skill in the art before the effective filing date.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Xiang (US 2008/0176165), Wolk (US 2016/0325536) and Sasaki (US 2002/0136980).

	Regarding claim 4, the Yeh reference does not disclose wherein the liquid material for nanoimprint contains a fluorine-based surfactant or a hydrocarbon-based surfactant.  The combination Yeh/Xiang Wolk too, does not disclose wherein the liquid material for nanoimprint contains a fluorine-based surfactant or a hydrocarbon-based surfactant.
	In the same field of endeavor of nanoimprinting compositions, Sasaki discloses a fluorine-based surfactant in a liquid material for nanoimprinting.  [0039] & [0199].
	The use of a surfactant improves compatibility of the two materials (polymerizable component, particles, mold).  This was desirable in Yeh.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the fluorine-based surfactant of Sasaki with the composition for nanoimprinting of Yeh to arrive at the claimed . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2008/0277826) and further in view of Yeh (US 2016/0032111), Liang (US 2010/0101700) and Lee (KR 2002/093350).
Regarding claim 10, Chou discloses a method for manufacturing a cured product pattern (see mold pattern of [0016]), the method comprising:
	A step of arranging the liquid material for nanoimprint according to claim 1 ([0047]) on a substrate (see substrate of [0020]);
	A step of bringing the liquid material for nanoimprint into contact with a mold ([0015]-[0016]);
	A step of irradiating the liquid material for nanoimprint with light (see [0045]) to form a cured product; and
	A step of releasing the cured product from the mold ([0019]).
	The ordering of the disclosed steps is different from the cited prior art Chou.
	The courts have held that the order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
	The Chou reference releases the mold before light exposure in the embodiments.  Altering the ordering of these two steps would have rendered the claimed method prima facie obvious to one of ordinary skill in the art. Because doing so allowed for the mold/imprinted article to maintaining the shape of the imprinting liquid to a greater degree than without switching the ordering of the two steps.  Therefore, there was motivation to modify Chou.
	The combination of Yeh/Xiang/Lee would have been a selection of a known design for its intended use in nanoimprinting of Chou, as the combination Yeh/Xiang/Lee recognizes that such compositions are suitable for nanoimprinting.  [0014].  This was desirable in Chou.
. 

Claims 10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668).
Regarding claim 10, Akimoto discloses a method for manufacturing a cured product pattern (see Fig. 2).  Akimoto discloses using a photocurable composition and recognizes that many suitable photocurable compositions exist. [0008].  Akimoto discloses, the method comprising:
	A first step of arranging the liquid material for nanoimprint ([0008]) on a substrate;
	A second step of bringing the liquid material for nanoimprint into contact with a mold ([0008]);
	A third step of irradiating the liquid material for nanoimprint with light (see [0311]) to form a cured product.
	Akimoto does not disclose:
	The composition according to claim 1 utilized in the first method step;
	A fourth step of releasing the cured product from the mold.
	In the same field of endeavor, Chou 2 discloses/renders obvious the composition according to claim 1.  [0072] discloses the size of the particles as being 110 nm in diameter.  That is .11 microns.  
One would have optimized by routine experimentation the particle spacing as disclosed in Chou 2 (see [0073] and Fig. 16 which has a concentration of particles in pg/mL, which is interrelated to particles/mL by the molecular weight and density of the particles, see blood serum and human saliva, as well as gold nanoparticle metallic dots – the properties of each of these are required in order to inter-
	The use of the composition of claim 1 in the method of Akimoto would have been the selection of a known design for its intended use.
	The releasing of the cured product from the mold is disclosed by Akimoto.  [0371] recognizes that mold release agents may be present in the composition, indicating that the composition/cured product is intended to be released from the mold.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the composition of Chou 2 in the method of Akimoto to arrive at the claimed invention before the effective filing date because doing so would have been the selection of a known design for its intended use.

Regarding claim 13, Akimoto aligns the substrate with the mold.  See Fig. 2 and [0007].

Regarding claim 16, Akimoto method discloses each of the steps, and the application of the composition of Chou 2 to the method of Akimoto renders the result/product of the process/method obvious to one of ordinary skill in the art.  See product-by-process of MPEP 2113.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2008/0277826) and further in view of Yeh (US 2016/0032111), Xiang (US 2008/0176165), Lee (KR 2002/093350) and Nakada (US 2005/0079448).

Regarding claim 8, Chou discloses wherein the mold have a concave-convex pattern (the first and second protruding features are a concave-convex pattern – see pattern of abs, [0026]) in the 
	Wherein the width of a concave portion of the concave-convex pattern of the mold is S (nm).
	The width of the feature sizes of the mold are 200 nm, therefore S=200.  2.5*S=500 nm.
	That the particular pattern is concave-convex is considered a change in shape/configuration as understood by one of ordinary skill in the art before the effective filing date, as concave-convex patterns were known in the art before the effective filing date.  See Nakada [0003].  This pattern would have been suitable in the mold of Chou.
	Chou does not disclose wherein a particle number concentration of particles having a particle diameter 2.5*S (nm) or greater is less than 310 particles/mL.
	In the same field of endeavor of nanoimprinting, Yeh/Xiang/Wolk renders obvious a nanoimprinting composition with less than 310 particles/mL of particles 500 nm (=.5 mircons) or greater.
	See the rejections of claim 1 above for motivations to combine.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the composition of Yeh/Xiang/Wolk with the method of Chou to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of yield of electronic devices in the nanoimprinting method.

Claim 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668), Demura (US 2018/0117796).

	Regarding claim 8, Examiner has interpreted that a sine-wave shape, for example, reads on the claimed subject matter and that the shape of the mold is mere design choice and the method of the 
	Akimoto OR Chou discloses a method of manufacturing a cured product pattern (see claim 10 rejection above), but do not disclose the composition of claim 10/1.
	In the same field of endeavor, Chou renders obvious the composition of claim 10/1.  This use of the composition of Chou in the method of Akimoto would have been the selection of a known design for its intended use.
	The combination Akimoto/Chou does not disclose a concave/convex mold or concavo-convex mold.
	In the same field of endeavor, Demura discloses that the mold may have a concavo-convex shape. [0003].  This would create a concavo-convex pattern to one of ordinary skill in the art and would have been a suitable shape for a template in the method of Chou and/or Akimoto.  This would have yielded the predictable result that it created a concavo-convex shape in the product of Akimoto.
	The use of Demura’s mold in the method of Akimoto would have been the selection of a known design for its intended use and the change in configuration/shape of the mold.  This would have created a concavo-convex pattern on the substrate and would have been desirable in Akimoto.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the concavo-convex mold of Demura, the composition of Chou/Ryokawa and the method of Akimoto to arrive at the claimed invention before the effective filing date because doing so was the mere change in configuration/shape of a component using art-recognized shapes for the design elements and was the selection of a known design for its intended use.

	Regarding claim 12, the combination Akimoto/Ryokawa NOR Akimoto/Chou disclose wherein the mold has a concavo-convex shape.

	Doing so would have been the selection of a known design for its intended use.  This was desirable in Akimoto.
	See MPEP 2144.04(IV)(A) regarding the change in size or dimension of a component.
Regarding claim limitations directed to the width/aspect ratio of the concave to convex portions as specified, such limitations are mere changes in size/dimensions of components to one of ordinary skill in the art before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to change the size/dimensions in the concavo-convex mold in the mold of Demura and combine that mold with the composition of Chou/Ryokawa in the method of Akimoto to arrive at the claimed invention before the effective filing date because doing so had was a suitable design for the mold and was the selection of a known design for its intended use.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668) and Gehoski (US 2006/0110914).

	Regarding claim 11, Akimoto/Ryokawa NOR Akimoto/Chou discloses further comprising a step of forming an adhesion layer from the liquid material for nanoimprint on an upper surface of the substrate before the first step.
	In the same field of endeavor of nanoimprinting, Gehoski disclose forming an adhesion layer on the substrate before the first step. [0022].
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668) and Chiba (US 2016/0158998).

	Regarding claim 14, Akimoto/Ryokawa NOR Akimoto/Chou discloses wherein the first step to the fourth step are repeatedly performed a plurality of times on different regions of the substrate.
	In the same field of endeavor of nanoimprinting, Chiba discloses repetition of imprint molding steps in a method to pattern the mold on the entire surface of the substrate.  [0035], Fig. 2.
	Chiba had the benefit that it allowed for at least one of the performance, quality, productivity and production cost of an article to be improved.  [0058].  This was desirable in Akimoto.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the tessellation/repetition of lithographic processes of Chiba with the method of Akimoto to arrive at the claimed invention before the effective filing date because doing so allowed for at least one of the performance, quality, productivity and production cost of an article to be improved.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668) and Atasoy (US 10126648).

16, Akimoto/Chou disclose discloses a method for manufacturing an optical component, the method comprising: a step of obtaining a cured product pattern by the method for manufacturing a cured product pattern according to claim 10.
In the same field of endeavor of nanoimprinting, Atasoy discloses that the nanoimprinting/lithographic processes may be useful in the manufacture of optical components and devices.  See abs.
Attasoy had the benefit that it allowed for the sub-20-nm resolution of stamps without defects.  See col. 10, ll. 3-13.  Furthermore, the resist does not flow for days even when substrates are stored vertically.  This was desirable in Akimoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the formation of an optoelectronic device of Atasoy with the method of Akimoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that the resist did not flow for days even when the substrates are stored vertically.

Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2015/0037535) and further in view of Chou 2 (US 2014/0154668) and Barr (US 2003/0162123).

	Regarding claim 17, Akimoto/Ryokawa NOR Akimoto/Chou disclose a method for manufacturing a circuit board, the method comprising:
	A step of obtaining a cured product pattern by the method for manufacturing a cured product pattern according to claim 10; and a step of performing etching or ion implantation on the substrate using the cured product pattern as a mask.
	In the same field of endeavor of nanoimprinting, Barr discloses use of masks to perform etching on printed circuit boards. [0007].

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the cured composition of Akimoto/Ryokawa OR Akimoto/Chou as a mask in the method of Barr to arrive at the claimed invention before the effective filing date because doing so would have had multiple benefits, including reduction of costs through lack of necessitation of cross-linking agents, and performing method over shorter times.

	Regarding claim 18, Examiner has interpreted the PCB/circuit board of Barr to be a semiconductor element as understood by one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2015/0044608) and further in view of Enmoto 2 (US 2014/0255662).

	Regarding claim 19, Yasuda discloses a method for manufacturing a liquid material for nanoimprint (see abs.), the method comprising:
	A purification step of purifying a liquid material for nanoimprint by filtration with a filter (see cartridge filter of [0241]), wherein the purification step comprises:
	[a] a step of filtrating a crude liquid material for nanoimprinting at a flow rate of less than 0.03 L/min with a filter having a pore diameter of 50 nm or less (40 nm=0.04 microns<50 nm).

	In the same field of endeavor of lithographic methods, Enmoto 2 discloses a filtration flow rate of 1.01 L/min which read on the claimed range.  [0275].  One of ordinary skill in the art would recognize that the filter of Yasuda could take on a similar flow rate as claimed and disclosed in Enmoto 2.
	One of ordinary skill in the art would have optimized the flow rate to obtain the composition by routine experimentation to arrive at the claimed composition before the effective filing date.  Doing so had the benefit of finding the sweet spot balancing operation time and damage to the filter.  This was desirable in Yasuda.
	Yasuda discloses that the obtained filtrate was concentrated until the solid content was 25% by mass.  Applicant must perform the inherency calculation to determine the overlapping nature of the claimed versus disclosed ranges (particle / mL to mass %).
	The flow fraction recovered by Enmoto may or may not overlap the claimed range depending on the inherency computation: 
[b]a step of recovering a flow fraction of the crude liquid material for nanoimprinting passing through the filter other than a predetermined flow fraction in a container connected to a particle number concentration measuring system, thereby obtaining a nanoimprint liquid organic material in which the particle number concentration of particles having a particle diameter of 0.07 microns or more is less than 310/mL and more than 0 particle/mL, the predetermined flow fraction being a predetermined amount obtaining from a start of passing of the crude liquid material for nanoimprint through the filter.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Yasuda to operate at the flow rate of Enmoto 2 to arrive at the claimed invention before the effective .

	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Liang (US 2010/0101700), Trout (US 2012/0076860), Lee (KR 2002/093350), Montesinos Gomez (US 2014/0039092), and Choi (US 2002/0094496).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Xiang (US 2008/0176165) and Choi (US 2002/0094496).
	
	Regarding claim 20, the combinations Yeh/Liang/Trout/Lee/Montesinos Gomez and Yeh/Xiang do not discloses wherein the particles in the liquid material contains as an air bubbles.
	Reasonably pertinent to the problem that Applicant was trying to solve regarding nanoimprinting (see title), Choi discloses that air bubbles are undesirable and therefore reducing their concentration into the claimed range would have been obvious to one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit that it decreased defect sites in the nanoimprinting process.  This was desirable in Yeh.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the reduced air bubble size and concentration of Choi in the composition of Yeh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it decreased the defect sides in the nanoimprinting process.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Liang (US 2010/0101700), Trout (US 2012/0076860), Lee (KR 2002/093350), Montesinos Gomez (US 2014/0039092), and Chiba (US 2015/0315322).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0032111) and further in view of Xiang (US 2008/0176165) and Chiba (US 2015/0315322).	

Regarding claim 21, the cited combinations Yeh/Liang/Trout/Lee/Montesinos Gomez and Yeh/Xiang do not disclose wherein the concentration of metal impurities is 100 ppb or less.
In the same field of endeavor of nanoimprinting, Chiba discloses wherein the concentration of metal impurities is 100 ppb or less.  [0128].
Doing so had the benefit that it improved yields, prevented the formation of unintended shapes and improved productivity.  [0080].  This was desirable in Yeh.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the concentration of metal impurities constraint of Chiba and the composition of Yeh to arrive at the claimed invention before the effective filing date because doing so prevented the formation of unintended shapes and improved productivity.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712